DETAILED ACTION

Applicants’ response filed 5/24/2022 has been considered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 and 26 are pending. 
Prior rejections under 35 USC 103 are maintained in view of amendments presented and remarks made herein. 
Application is pending. 

Response to Arguments
Applicants’ arguments filed 5/24/2022 have been fully considered but they are not persuasive. 
For example, claim 1 has been amended as:

    PNG
    media_image1.png
    406
    625
    media_image1.png
    Greyscale

	Applicants contend, “…Bontu does not teach or suggest a direct device-to-device connection between the source and an assisting transmitter…” The Examiner respectfully disagrees. Looking at the claim as the whole and carefully analyzing the concept of the claim one can conclude that basically a data packet is transmitted from point A (i.e., source) to point B (i.e., sink). In the event the decoding is not successful, the same packet is transmitted to the receiver (i.e., point B or sink device) from the two locations (i.e., point A/source and a relay node/assisting transmitter). Then the packets are combined and decoded. The argument presented by Applicants that the prior arts do not teach or suggest a direct device-to-device connection between the source and an assisting transmitter is simply not true. 

    PNG
    media_image2.png
    376
    463
    media_image2.png
    Greyscale

For example, Bontu teaches (i.e., Figure 2, above) to have a transmission from UE 110 (i.e., source) to eNB 130 (i.e., sink device) and a transmission from UE 110 (i.e., source) to RN 120 (i.e., assisting transmitter). This establishes that there is a direct device-to-device connection between the source and the assisting transmitter. Therefore the claims are not patentably distinct over the prior arts under 35 USC 103. 
Conclusion
It is the Examiner’s conclusion that the claims of the present application, as presented, are not patentably distinct over the prior arts of record. Applicants are encouraged to formulate claim language that clearly define the novelty of the application. If Applicants believe an interview with the Examiner might advance prosecution, then they are welcome to contact the Examiner with proposed claim amendments for a discussion. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112